              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00018-MR
           (CRIMINAL CASE NO. 1:17-cr-00046-MR-WCM-5)


RICHARD ARLEE CHAMPION,         )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                       ORDER
                                )
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s pro se Memorandum

Brief [Doc. 6] and Motion for Leave to File an Oversized Brief [Doc. 7].

      The Petitioner filed a Motion to Vacate, Set Aside, or Correct Sentence

Pursuant to 28 U.S.C. § 2255 [Doc. 1] that contained only headings and

failed to attach the memorandum to which the Motion to Vacate referred.

[See Doc. 1-1]. On January 19, 2021, the Court issued an Order requiring

Petitioner to amend in compliance with the applicable rules and procedures,

and to address the statute of limitations. [Doc. 5]. Later that day, Petitioner’s

Memorandum Brief [Doc. 6] and Motion for Leave to File an Oversized Brief

[Doc. 7] were docketed.




         Case 1:21-cv-00018-MR Document 8 Filed 01/25/21 Page 1 of 3
      The Memorandum Brief is 52 pages long, excluding attachments.

[Doc. 6]. In the Motion for Leave, Petitioner explains that he has no legal

experience, and that the Brief is legible, contains facts and cases supporting

each claim, and is organized. [Doc. 7].

      Petitioner has failed to adequately justify the need to file a 52-page

brief. Petitioner is required to substantially follow the § 2255 form,1 specify

the grounds for relief, set forth the facts supporting each ground, and state

the relief requested; there is no need to cite case law. See Rule 2, 28 U.S.C.

foll. § 2255. If Petitioner is unable to set forth his claims on the § 2255 form,

he may submit a supporting brief of up to 25 pages in length. See LCvR

7.1(d) (generally limiting briefs in support of motions to 25 pages). Therefore,

Petitioner’s Motion for Leave is denied and he is instructed to amend in

accordance with the Court’s January 19, 2021 Order.

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion for Leave to

File an Oversized Brief [Doc. 7] is DENIED, and Petitioner is required to

amend in accordance with the Court’s January 19, 2021 Order.




1 The § 2255 form contains a section to address the statute of limitations, entitled
“Timeliness of Motion.”

                                         2



         Case 1:21-cv-00018-MR Document 8 Filed 01/25/21 Page 2 of 3
IT IS SO ORDERED.
                      Signed: January 25, 2021




                                  3



  Case 1:21-cv-00018-MR Document 8 Filed 01/25/21 Page 3 of 3
